[Cite as State ex rel. Ikladious v. Celebrezze, 2015-Ohio-3482.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 103129



                              STATE OF OHIO, EX REL.
                                 FADY IKLADIOUS

                                                                   RELATOR

                                                       vs.

                    JUDGE LESLIE ANN CELEBREZZE
                                                                   RESPONDENT




                                       JUDGMENT:
                                   COMPLAINT DISMISSED


                                             Writ of Prohibition
                                             Motion No. 487322
                                             Order No. 488291


        RELEASE DATE: August 26, 2015
ATTORNEY FOR RELATOR

Alan M. Medvick
Bernlohr, Niekamp & Weisensell, L.L.P.
The Nantuckey Bldg. Suite 301
23 S. Main Street
Akron, Ohio 44308

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Charles E. Hannan
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, J.:

      {¶1}     Fady Ikladious has filed a complaint for a writ of prohibition. Ikladious

seeks to prevent Judge Leslie A. Celebrezze from exercising jurisdiction in a divorce

action captioned Tadross v. Tadross, Cuyahoga Domestic Relations No. DR-14-350356.

Judge Celebrezze has filed a motion to dismiss, which we grant for the following reason.

      {¶2} The complaint for a writ of prohibition is based upon the argument that a

pending appeal, filed in Tadross v. Ikladious, 8th Dist. Cuyahoga No. 102531, divested

Judge Celebrezze of jurisdiction to exercise judgment in the underlying divorce action.

However, on August 6, 2015, this court rendered an opinion and dismissed the appeal that

formed the basis of Ikladious’s argument to issue a writ of prohibition. See Tadross v.

Ikladious, 8th Dist. Cuyahoga No. 102531, 2015-Ohio-3147.             Because no appeal

remains pending in this court, with regard to 8th Dist. Cuyahoga No. 102531, the request

for a writ of prohibition is moot. State ex rel. Fontanella v. Kontos, 117 Ohio St.3d 514,

2008-Ohio-1431, 885 N.E.2d 220; State ex rel. Reynolds v. Basinger, 99 Ohio St.3d 303,

2003-Ohio-3631, 791 N.E.2d 459.

      {¶3} Accordingly, we grant Judge Celebrezze’s motion to dismiss. Costs to

Ikladious.   The court directs the clerk of courts to serve all parties with notice of this

judgment and the date of entry upon the docket as required by Civ.R. 58(B).

      {¶4}     Complaint dismissed.
MARY J. BOYLE, JUDGE

EILEEN A. GALLAGHER, P.J., and
ANITA LASTER MAYS, J., CONCUR